DETAILED ACTION
Claims 20-46 filed September 7th 2021 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 20-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-34, 37-39, and 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. (US2017/0011210) in view of Kudekar et al. (US2015/0323998)

 	Consider claim 20 where teaches a system comprising: two or more devices, the two or more devices comprising a first device and a second device; (See Cheong paragraphs 1067-1068 and figure 104 where Cheong discusses a first, second, and third electronic device wherein the first and the second electronic device includes sensor devices (bio sensor 240I)) the first device being configured to obtain first data using at least: a biopotential sensor configured to detect, at a top of a wrist of the human, nerve or other tissue electrical signals associated with the intended contraction of a muscle; (See Cheong paragraph 357, 1733 and figures 4, 14 where Cheong teaches a sensor S configured to obtain a bio signal that may be Electromyography (EMG) data. Those of ordinary skill in the art will recognize that EMG data measures muscle response or electrical activity in response to a nerve’s stimulation of the muscle to extend or contract) and a wrist motion sensor, the wrist motion sensor being configure to detect a motion of the person’s wrist; (See Cheong paragraph 640, 646 where the electronic device (worn on the wrist) may record the movement information with a motion sensor)  the second device being configured to obtain second data; (See Cheong paragraphs 1067-1068 and figure 104 where Cheong discusses a first, second, and third electronic device wherein the first and the second electronic device includes sensor devices (bio sensor 240I)) and an interpreter configured to generate an interpreted output based on the first data or the second data. (See Cheong paragraph 719-720 where the recorded bio information is classified into levels to output a context or event)
 	Cheong teaches an interpreter configured to generate an interpreted output based on the first data or the second data, however Cheong does not explicitly teach an interpreter configured to generate an interpreted output based on a combination of the first data obtained by the first device and the second data obtained by the second device. However, in the same field of endeavor of wrist worn gesture detection devices Kudekar teaches an interpreter configured to generate an interpreted output based on a combination of the first data obtained by the first device and the second data obtained by the second device. (See Kudekar paragraph 41, 88-89 where a first wearable electronic device 1810 and a second wearable electronic device 1820 (which may both have EMG sensors) both provide sensing data to detect combined gestures using two hands to activate features on the devices.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the interpreter of Cheong to base gestures on the combination of data as taught by Kudekar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of utilizing the existing data collected at the two wrists mounted devices to expand the gesture set and provide the user with greater flexibility.  

 	Consider claim 21, where Cheong in view of Kudekar teaches the apparatus of claim 20 comprising a responsive device configured to take an action in response to the interpreted output. (See Kudekar paragraph 90-91 where a first wearable electronic device 1810 and a second wearable electronic device 1820 both provide sensing data to detect combined gestures using two hands to activate features on the devices and trigger particular commands.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the interpreter of Cheong to base gestures on the combination of data as taught by Kudekar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of utilizing the existing data collected at the two wrists mounted devices to expand the gesture set and provide the user with greater flexibility.  

 	Consider claim 22, where Cheong in view of Kudekar teaches the apparatus of claim 20 in which the second device comprises a sensor configured to detect, at the top of the wrist of the human, nerve or other tissue electrical signals associated with intended contraction of two or more muscles. (See Cheong paragraph 357, 1733 and figures 4, 14 where Cheong teaches a sensor S configured to obtain a bio signal that may be Electromyography (EMG) data. Those of ordinary skill in the art will recognize that EMG data measures muscle response or electrical activity in response to a nerve’s stimulation of the muscle to extend or contract)

 	Consider claim 23, where Cheong in view of Kudekar teaches the apparatus of claim 20 in which the sensor of the second device comprises an inertial measurement unit (IMU). (See Cheong paragraph 306, 442 where the sensor module includes a gyro sensor and an acceleration sensor, thus containing the components for an IMU)

 	Consider claim 24, where Cheong in view of Kudekar teaches the apparatus of claim 23 in which the inertial measurement unit is calibrated using a calibration technique. (See Kudekar paragraphs 38, 60, 75-76 where Kudekar teaches using a frame of reference to calibrate the sensors where the frame of reference is determined and/or verified by a position/motion determination module) Therefore, it would have been obvious for one of ordinary skill in the art to modify calibrate the accelerometer and gyroscope of Cheong according to the technique disclosed in Kudekar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit using known calibration techniques to enhance the accuracy of the sensors.  

 	Consider claim 25, where Cheong in view of Kudekar teaches the apparatus of claim 23 in which the inertial measurement unit is configured to access a value corresponding to a reference point. (See Kudekar paragraphs 38, 60, 75-76 where Kudekar teaches using a frame of reference establish an origin and to calibrate the sensors where the frame of reference is determined and/or verified by a position/motion determination module) Therefore, it would have been obvious for one of ordinary skill 

 	Consider 26, where Cheong in view of Kudekar teaches the apparatus of claim 25 in which the reference point is independent of the position of the inertial measurement unit. (See Kudekar paragraphs 38, 46, 60, 75-76 where Kudekar teaches using a frame of reference establish an origin and to calibrate the sensors where the frame of reference is determined and/or verified by a position/motion determination module, where the origin is a peak of one of the center knuckles) Therefore, it would have been obvious for one of ordinary skill in the art to modify calibrate the accelerometer and gyroscope of Cheong according to the technique disclosed in Kudekar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit using known calibration techniques to enhance the accuracy of the sensors.  

 	Consider claim 27, where Cheong in view of Kudekar teaches the apparatus of claim 25 in which a vector provided by the inertial measurement unit is compared to a second vector that is calculated using the value corresponding to the reference point. (See Cheong paragraph 654, 2150 where the coordinate system is compared with the normal vector on the screen surface.) 

 	Consider claim 28, where Cheong in view of Kudekar teaches the apparatus of claim 24 in which the calibration technique is performed after a pre-defined number of spatial calculations of the inertial measurement unit. (See Kudekar paragraphs 38, 46, 60, 75-76 where Kudekar teaches using a frame of reference establish an origin and to calibrate the sensors where the frame of reference is determined and/or verified by a position/motion determination module using one or more reference points) Therefore, it would have been obvious for one of ordinary skill in the art to modify calibrate the accelerometer and gyroscope of Cheong according to the technique disclosed in Kudekar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit using known calibration techniques to enhance the accuracy of the sensors.  

 	Consider claim 29, where Cheong in view of Kudekar teaches the apparatus of claim 24 in which the calibration technique is performed in response to a command from the human. (See Kudekar paragraphs 38, 46, 60, 75-76 where Kudekar teaches using a frame of reference establish an origin and to calibrate the sensors where the frame of reference is determined and/or verified by a position/motion determination module using one or more reference points) Therefore, it would have been obvious for one of ordinary skill in the art to modify calibrate the accelerometer and gyroscope of Cheong according to the technique disclosed in Kudekar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit using known calibration techniques to enhance the accuracy of the sensors.  

 	Consider claim 30, where Cheong in view of Kudekar teaches the apparatus of claim 20 comprising two or more responsive devices configured to take respective actions in response to the interpreted output of at least one of the two or more devices. (See Cheong paragraph 44 where the electronic device may pair to external devices allowing operation of the external devices)

second device comprises a wrist-worn user interface device. (See Cheong paragraphs 1067-1068 and figure 104 where Cheong discusses a first, second, and third electronic device wherein the first and the second electronic device includes sensor devices (bio sensor 240I))

 	Consider claim 32, where Cheong in view of Kudekar teaches the apparatus of claim 20 in which the two or more devices are configured to be worn by different humans and comprise wrist-worn devices. (See Cheong paragraph 955 where there is an adjusting device on the electronic device to size the wrist watch to different users)

 	Consider claim 33, where Cheong in view of Kudekar teaches the apparatus of claim 20 in which the interpreter is configured to provide the output to a controller configured to effect an action by a responsive device. (See Cheong paragraph 534 where the operation controls an external device) 

 	Consider claim 34, where Cheong in view of Kudekar teaches the apparatus of claim 33 in which the interpreter is configured to provide the output to a controller configured to effect the action by altering a presentation by the responsive device. (See Cheong figures 205A, 205B and paragraph 2191-2192 where the display responsive to the controller changes orientation depending on changes in position)

 	Consider claim 37, where Cheong in view of Kudekar teaches the apparatus of claim 20 in which the interpreter is configured to provide the output to a controller configured to cause the responsive device to capture an image, video, or a sound, or a combination of them. (See Cheong paragraph 1197 and fig 121 where the output of the controller includes a command to perform an image capturing operation) 

 	Consider claim 38, where Cheong in view of Kudekar teaches the apparatus of claim 21 in which the responsive device is configured to operate compatibly with a peripheral device that can generate an output for controlling the action of the responsive device. (See Cheong paragraph 534 where the operation controls an external device)

 	Consider claim 39, where Cheong in view of Kudekar teaches the apparatus of claim 21 in which the action of the responsive device is controlled without the human touching the responsive device. (See Cheong paragraph 501 where the preset condition for control is a preset gesture, thus no contact with the external device is necessary)

 	Consider claim 41, where Cheong in view of Kudekar teaches the apparatus of claim 21 comprising an intermediary routing device that manages connections with the responsive device. (See Cheong figure 85 and paragraph 899-903 where there is a router that can serve as an intermediary between the health sensor and the server)

 	Consider claim 42, where Cheong in view of Kudekar teaches the apparatus of claim 41 in which the interpreter is configured to send the output to the responsive device through the intermediary routing device. (See Cheong figure 85 and paragraph 719, 899-903 where there is a router that can serve as an intermediary between the health sensor and the server)

 (See Cheong figures 205A, 205B and paragraph 2191-2192 where the display responsive to the controller changes orientation depending on changes in position)

 	Consider claim 44, where Cheong in view of Kudekar teaches the apparatus of claim 20 in which the second device is configured to detect additional nerve or other tissue electrical signals of a human and generate data representative of the additional nerve or other tissue electrical signals, and the interpreter is configured to make interpretations of the data representative of the additional nerve or other tissue electrical signals. (See Kudekar paragraph 41, 88-89 where a first wearable electronic device 1810 and a second wearable electronic device 1820 (which may both have EMG sensors) both provide sensing data to detect combined gestures using two hands to activate features on the devices.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the interpreter of Cheong to base gestures on the combination of data as taught by Kudekar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of utilizing the existing data collected at the two wrists mounted devices to expand the gesture set and provide the user with greater flexibility.  

 	Consider claim 45, where Cheong in view of Kudekar teaches the apparatus of claim 44 in which the interpreter is configured to generate the output based on a joint consideration of the interpretations of the data representative of the nerve or other tissue electrical signals and the interpretations of the data representative of the additional nerve or other tissue electrical signals. (See Kudekar paragraph 41, 88-89 where a first wearable electronic device 1810 and a second wearable electronic device 1820 (which may both have EMG sensors) both provide sensing data to detect combined gestures using two hands to activate features on the devices.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the interpreter of Cheong to base gestures on the combination of data as taught by Kudekar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of utilizing the existing data collected at the two wrists mounted devices to expand the gesture set and provide the user with greater flexibility.  

 	Consider claim 46, where Cheong in view of Kudekar teaches the apparatus of claim 44 in which the interpreter is configured to generate the output based on a separate consideration of the interpretations of the data representative of the nerve or other tissue electrical signals and the interpretations of the data representative of the additional nerve or other tissue electrical signals. (See Kudekar paragraph 41, 88-89 where a first wearable electronic device 1810 and a second wearable electronic device 1820 (which may both have EMG sensors) both provide sensing data to be analyzed separately by a processor.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the interpreter of Cheong to base gestures on the combination of data as taught by Kudekar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of utilizing the existing data collected at the two wrists mounted devices to expand the gesture set and provide the user with greater flexibility.  

Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Kudekar as applied to claim 33 above, in further view of Everitt et al. (US2014/0282275)

Consider claim 35, where Cheong in view of Kudekar teaches the apparatus of claim 33 in which the interpreter is configured to provide the output to a controller configured to cause the responsive device to perform a function (See Cheong paragraph 534 where the operation controls an external device)  however they do not explicitly teach zoom. However, in an analogous field of endeavor Everitt teaches zoom. (See Everitt paragraph 5, 9 where a hand mounted inertial sensor is used to detect a zoom gesture which is output is a display via the display output module) Therefore, it would have been obvious for one of ordinary skill in the art to modify Cheong by including a zoom gesture as taught by Everitt. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of enhancing the user experience.  

 	Consider claim 36, where Cheong in view of Kudekar in view of Everitt teaches the apparatus of claim 35 in which the zoom alters a presentation comprising a display. (See Everitt paragraph 5, 9 where a hand mounted inertial sensor is used to detect a zoom gesture which is output is a display via the display output module) Therefore, it would have been obvious for one of ordinary skill in the art to modify Cheong by including a zoom gesture as taught by Everitt. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of enhancing the user experience.  

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Kudekar as applied to claim 33 above, in further view of Gu et al. (US2016/0227351)

 	Consider claim 40, where Cheong in view of Kudekar teaches the apparatus of claim 21 in which the interpreter is configured to provide the output to the responsive device based on a Bluetooth (See Cheong paragraph 427) however they do not explicitly teach Bluetooth round robin. However, in an (See Gu paragraph 70) Therefore, it would have been obvious for one of ordinary skill in the art to modify Cheong’s use of Bluetooth by utilizing a specific protocol within Bluetooth as taught by Gu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using known methods to yield predictable results. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624